Case 2:18-cv-05555-NGG-PK Document 23 Filed 05/22/19 Page 1 of 2 PageID #: 111
                                        D(p
                                  ^SolKia'                         EC

                                  A Complex Litigation & TrialPractice
               NEW YORK I PENNSYLVANIA|NEW JERSEY| CALIFORNIA
                                          May 16,2019

FILED VIA ECF


Honorable Judge Nicholas G. Garaufis
United States District Court for the Eastern District ofNew York
225 Cadman Plaza East
Brooklyn, New York 11201

               RE:     Puleo v. NIBCO Inc,, No. 2:18-cv-05555(E.D.N.Y)
                       Request for Extension of Time

Dear Judge Garaufis:

        Pursuant to your Honor's Individual Motion Practice and Rules n.E,and on behalf of
Plaintiff Cesare Puleo, I write to request a 4-day extension ofPlaintiffs time to oppose
Defendant's Motion to Dismiss. Absent an extension, Plaintiff's opposition to the Motion would
be due May 20,2019. See ECF No. 15. Plaintiff asks that this deadline be extended to May 24,
2019, and that in response Defendant's time to reply in support of its Motion be extended fi:om
June 10,2019 to June 17,2019. Oral argument on the Motion is currently scheduled for July 23,
2019 at 1:30 PM. See id.

        This is Plaintiff's first request for an extension. Counsel for Defendant has consented to
this request. Plaintiff does not believe this extension would necessitate the modification ofother
scheduled dates.
Case 2:18-cv-05555-NGG-PK Document 23 Filed 05/22/19 Page 2 of 2 PageID #: 112




                                      Respectfully submitted,

                                      By: Is/ Jason P. Sultzer
                                      Jason P. Sultzer
                                      THE SULTZER LAW GROUP,P.C.
                                      85 Civic Center Plaza, Ste. 200
                                      Poughkeepsie, NY 12601
                                      Tel.(845)483-7100
                                      Facsimile: 888-749-7747
                                      sultzeij@tliesultzerlawgroup.com


CC: Counsel of Record(by ECF)




             s/Nicholas G. Garaufis
